DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 24, 2022 in which claims 1-2, 7, 10-12, 14-18 and 21-22 are presented for examination. Claims 3-6, 8-9, 13 and 19-26 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 24, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry].
Regarding claim 1, Isamu teaches, a kit comprising: a first comfort article configured in one or more of shape or size for a portion of a foot of a wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a first comfort article is configured in a shape and size for a portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”); and a second comfort article configured in one or more of shape or size for a portion of the foot of the wearer that is spaced from the portion (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of…the sole of the foot are selectively affixed to…the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a second comfort article is configured in a shape and size for a portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot” and the portion (of the second comfort article) is spaced from the portion (of the first comfort article) since the protection sheets are disclosed as “having a shape corresponding to each part of the…sole of the foot are selectively affixed to…the sole of the foot”, [0017], in which “the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], it would be expected that the portion (of the second comfort article) would be spaced from the portion (of the first comfort article), Examiner notes: “Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], in which figure 3 depicts protection sheets corresponding to each part of the palm, in which figure 3 shows that each protection sheet are spaced from one another, see [0034]), wherein each of the first comfort article and the second comfort article comprises: a proximal layer having an adhesive surface configured for adhesive contact with a surface of the foot; and a distal layer abutting the proximal layer disposed opposite the surface of the foot such that the  proximal layer is interposed between the surface of the foot and the distal layer when in use (“a limb protection sheet to be attached to the palm or sole of a foot for use, comprising a sheet body having the entire shape of the palm or sole of the foot or a part thereof. The present invention also relates to a limb protection sheet characterized in that an adhesive is provided on one…surface of the sheet body”, [0009], “By sticking the protective sheet thus constructed on… the sole of the foot, the presence of the sheet body can protect…the sole of the foot. In addition, since the sheet body is attached to the…sole of the foot with an adhesive material, the protective sheet does not shift, and a suitable fit and grip can be obtained”, [0010], “The adhesive 5 is provided on almost the entire surface of the sheet body 2 on the side to be attached to the palm”, [0024], “the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip. Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], the sheet body 2 is formed of a vinyl chloride sheet”, [0031], therefore, each of the first comfort article and the second comfort article comprises: a proximal layer having 5 configured for adhesive contact with a surface of the foot, and a distal layer 2 abutting the proximal layer 5 disposed opposite the surface of the foot such that the proximal layer 5 is interposed between the surface of the foot and the distal layer 2 when in use, here, since 5 is provided on almost the entire surface of the sheet body 2 (the side to be attached to the sole of the users foot), the proximal layer 5 (adhesive) is interposed between the surface of the foot and the distal layer 2); wherein the distal layer is configured for contact with a surface of footwear worn on the foot, and wherein the distal layer comprises a friction surface configured to minimize moving between the distal layer and the surface of the footwear (“the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip”, [0030], “As described above, the protective sheet of the present invention can be used alone by attaching it to limbs, but further protection and grip can be obtained by attaching footwear from above”, [0018], “if the shape of the protective sheet is made to correspond to…the sole of the foot, and one or more sheets are selectively affixed only to the parts requiring protection and grip, it is true only the parts that require protection and grip can be suitably protected”, [0040], “if the protective sheet of the present invention is attached to…footwear are worn from above, further grip force and protection can be obtained”, [0041], “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], therefore, the distal layer is configured for contact with a surface of footwear worn on the foot, and the distal layer comprises a friction surface configured to minimize moving between the distal layer and the surface of the footwear, Examiner notes: the disclosure of “footwear are worn from above” in [0041], appears to mean “footwear are worn from below”, since the first and second comfort articles are adhered to the sole of the foot).
While Isamu discloses a first comfort article and a second comfort article, see [0017], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, Isamu fails to teach, a first comfort article configured in one or more of shape or size for a heel portion of a foot of a wearer; and a second comfort article configured in one or more of shape or size for a forefoot portion of the foot of the wearer that is spaced from the heel portion, wherein the first comfort article and the second comfort article are sized to be spaced from each other and from edges of the foot of the wearer when in use, wherein the distal layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the distal layer comprises a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
Kleinsasser, a kit with comfort articles, [0046], that adhere directly to skin [0029], teaches, a first comfort article configured in one or more of shape or size for a heel portion of a foot of a wearer (502a is configured in one or more of shape or size for a heel portion of a foot of a wearer, “As shown, the two tapes 502a,502b have different shapes, where the tape 502a is shaped for the heel, [0046], figure 5D, see also, [0018], [0042], [0044]); and a second comfort article configured in one or more of shape or size for a forefoot portion of the foot of the wearer that is spaced from the heel portion (504 is configured in one or more of shape or size for a forefoot portion of the foot of the wearer that is spaced from the heel portion, “While not shown, a ball of foot tape (e.g., 504) may also be used for the ball of foot region”, [0046], figures 5C and 5D, see also, [0018] [0045]), regarding claim  are sized to be spaced from each other and from edges of the foot of the wearer when in use, see figures 5C and 5D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first comfort article and second comfort article of Isamu, as a first comfort article in one or more of shape or size for a heel portion and the second comfort article in one or more of shape or size for a forefoot portion as taught by Kleinsasser, in order to provide the user with a first and second comfort article that is “shaped to conform to a heel shape or other portion of a bottom of the wearer's foot, which can be rounder and larger toward the heel but narrower toward the middle of foot or toe, or vice versa”, [0018], which would provide the user with greater comfort since the first and second comfort article have a shape that matches their foot. 
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], the combined references fails to teach, wherein the distal layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the distal layer comprises a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
Perry, a kit for footwear, Abstract, teaches, wherein the distal layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the distal layer comprises a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear (“Each non-slip element 40 may have a base surface that is coated with an adhesive material (e.g., a pressure-sensitive adhesive, etc.) that will enable the non-slip element 40 to be secured to the outer surface 22 of the decorative film 20 or to a protective layer 28 on the outer surface 22 of the decorative film 20”, [0036], “An outer surface of each non-slip element 40 may be configured to enable it to generate friction that will enable the outer surface of the non-slip element 40 to engage a surface against which it is positioned without damaging the surface against which it is positioned. In some embodiments, the outer surface of each non-slip element 40 may be textured. In a specific embodiment, each non-slip element 40 may comprise so-called “grip tape” with a small grit size or a non-abrasive anti-slip tape”, [0037], therefore, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and 40 comprises a non-adhesive, friction surface configured to minimize moving between 40 and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, note: since the outer surface of 40 engages “a surface against which it is positioned without damaging the surface against which it is positioned”, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the distal layer of Isamu a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear as taught by Perry, in order to provide the first and second comfort articles with a non-slip outer surface that “engage[s] a surface against which it is positioned without damaging the surface against which it is positioned”, [0037].

Regarding claim 2, the combined references fail to teach, further comprising an alcohol wipe for cleaning the surface of the foot where the adhesive surface is to be applied.
Perry further, teaches, further comprising an alcohol wipe for cleaning the surface of the footwear where the adhesive surface is to be applied (“The cleaning element(s) 60 of a kit 10 according to this disclosure may be configured to clean the surface of footwear to which a decorative film 20 is to be applied, such as a sole and/or a heel of the item of footwear. The cleaning element 60 may, more specifically, be configured to remove dirt, debris, adhesive material or other sticky substances from the surface of the item of footwear….More specifically, the cleaning element 60 may comprise an isopropyl alcohol wipe”, [0039], see also, [0008], therefore, the kit 10 further comprises an alcohol wipe for cleaning the surface of the footwear where 20 is to be applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the kit the alcohol wipe for cleaning the surface of the footwear where the adhesive surface is to be applied as further taught by Perry; in order to allow the user to “remove dirt, debris, adhesive material or other sticky substances from the surface of the item of footwear”, [0039].
Regarding claim language “an alcohol wipe for cleaning the surface of the foot where the adhesive surface is to be applied”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, as combined above, 60 of Perry is an alcohol wipe that cleans the surface of footwear to which an adhesive is applied, in which the alcohol wipe 60 as taught by Perry is capable of being used to for cleaning the surface of the foot where the adhesive surface is to be applied.

Regarding claim 14, the combined references teach, wherein one or more of the first comfort article or the second comfort article has a precut shape (the first comfort article and the second comfort article of Isamu as combined above as taught by Kleinsasser, has a precut shape, Isamu, “one or more protection sheets having a shape corresponding to each part of the palm or sole of the foot are selectively affixed to the palm or sole of the foot”, [0017], therefore, the first comfort article and the second comfort article has a precut shape see also, [0020], [0030]).
While Isamu discloses that the first comfort article or the second comfort article has a precut shape, see [0017], the combined references fail to teach, a precut shape selected from an oval, circle, rectangle, square, or an irregular shape.
Kleinsasser further teaches, wherein one or more of the first comfort article or the second comfort article has a precut shape selected from an oval, circle, rectangle, square, or an irregular shape (502a and 504 are selected from an irregular shape, [0046], figure 5D, note: 504 is not shown in figure 5D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the precut shape of the first comfort article and the second comfort article of the combined references a precut shape selected an irregular shape as taught by Kleinsasser, in order to provide the user with comfort articles that correspond to the shape of the user’s foot.

Regarding claim 21, Isamu teaches, a kit comprising: a first comfort article configured in one or more of shape or size for a first portion of a foot of a wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a first comfort article is configured in a shape and size for a first portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”); and a second comfort article configured in one or more of shape or size for a second portion of the foot of the wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of…the sole of the foot are selectively affixed to…the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a second comfort article is configured in a shape and size for a second portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”), wherein the second portion is spaced from the first portion (the protection sheets are disclosed as “having a shape corresponding to each part of the…sole of the foot are selectively affixed to…the sole of the foot”, [0017], in which “the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], it would be expected that the second portion would be spaced from the first portion, Examiner notes: “Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], in which figure 3 depicts protection sheets corresponding to each part of the palm, in which figure 3 shows that each protection sheet are spaced from one another, see [0034]), wherein each of the first comfort article and the second comfort article comprises: a first layer having an adhesive surface configured for adhesive contact with one or more of a surface of the foot or an intermediary garment worn in close contact with a surface of the foot; and a second layer disposed opposite the first layer (“a limb protection sheet to be attached to the palm or sole of a foot for use, comprising a sheet body having the entire shape of the palm or sole of the foot or a part thereof. The present invention also relates to a limb protection sheet characterized in that an adhesive is provided on one…surface of the sheet body”, [0009], “By sticking the protective sheet thus constructed on… the sole of the foot, the presence of the sheet body can protect…the sole of the foot. In addition, since the sheet body is attached to the…sole of the foot with an adhesive material, the protective sheet does not shift, and a suitable fit and grip can be obtained”, [0010], “The adhesive 5 is provided on almost the entire surface of the sheet body 2 on the side to be attached to the palm”, [0024], “the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip. Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], the sheet body 2 is formed of a vinyl chloride sheet”, [0031], therefore, each of the first comfort article and the second comfort article comprises: a first layer having an 5 configured for adhesive contact with one or more of a surface of the foot; and a second layer 2 disposed opposite the first layer 5); wherein the second layer is configured for contact with a surface of footwear worn on the foot, and wherein the second layer comprises a friction surface configured to minimize moving between the second layer and the surface of the footwear (“the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip”, [0030], “As described above, the protective sheet of the present invention can be used alone by attaching it to limbs, but further protection and grip can be obtained by attaching footwear from above”, [0018], “if the shape of the protective sheet is made to correspond to…the sole of the foot, and one or more sheets are selectively affixed only to the parts requiring protection and grip, it is true only the parts that require protection and grip can be suitably protected”, [0040], “if the protective sheet of the present invention is attached to…footwear are worn from above, further grip force and protection can be obtained”, [0041], “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], therefore, the second layer 2 is configured for contact with a surface of footwear worn on the foot, and the second layer 2 comprises a friction surface configured to minimize moving between the second layer 2 and the surface of the footwear, see also [0010] and [0024], Examiner notes: the disclosure of “footwear are worn from above” in [0041], appears to mean “footwear are worn from below”, since the first and second comfort articles are adhered to the sole of the foot).
While Isamu discloses a first comfort article and a second comfort article, see [0017], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, Isamu fails to teach, wherein the first portion comprises a heel of the foot, wherein the second portion comprises a forefoot portion of the foot and is spaced from the first portion, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
Kleinsasser, a kit with comfort articles, [0046], that adhere directly to skin [0029], teaches, a first comfort article configured in one or more of shape or size for a first portion of a foot of a wearer, wherein the first portion comprises a heel of the foot (502a is configured in one or more of shape or size for a first portion of a foot of a wearer, the first portion comprises a heel of the foot, “As shown, the two tapes 502a,502b have different shapes, where the tape 502a is shaped for the heel, [0046], figure 5D, see also, [0018], [0042], [0044]); and a second comfort article configured in one or more of shape or size for a second portion of the foot of the wearer, wherein the second portion comprises a forefoot portion of the foot and is spaced from the first portion (504 is configured in one or more of shape or size for a second portion of the foot of the wearer, the second portion comprising a forefoot portion of the foot and is spaced from 502a, “While not shown, a ball of foot tape (e.g., 504) may also be used for the ball of foot region”, [0046], figures 5C and 5D, see also, [0018] [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first comfort article and second comfort article of Isamu, as a first comfort article in one or more of shape or size for a heel of the foot and the second comfort article in one or more of shape or size for a forefoot portion of the foot as taught by Kleinsasser, in order to provide the user with a first and second comfort article that is “shaped to conform to a heel shape or other portion of a bottom of the wearer's foot, which can be rounder and larger toward the heel but narrower toward the middle of foot or toe, or vice versa”, [0018], which would provide the user with greater comfort since the first and second comfort article have a shape that matches their foot. 
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], the combined references fails to teach, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], the combined references fails to teach, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
Perry, a kit for footwear, Abstract, teaches, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear (“Each non-slip element 40 may have a base surface that is coated with an adhesive material (e.g., a pressure-sensitive adhesive, etc.) that will enable the non-slip element 40 to be secured to the outer surface 22 of the decorative film 20 or to a protective layer 28 on the outer surface 22 of the decorative film 20”, [0036], “An outer surface of each non-slip element 40 may be configured to enable it to generate friction that will enable the outer surface of the non-slip element 40 to engage a surface against which it is positioned without damaging the surface against which it is positioned. In some embodiments, the outer surface of each non-slip element 40 may be textured. In a specific embodiment, each non-slip element 40 may comprise so-called “grip tape” with a small grit size or a non-abrasive anti-slip tape”, [0037], therefore, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and 40 comprises a non-adhesive, friction surface configured to minimize moving between 40 and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, note: since the outer surface of 40 engages “a surface against which it is positioned without damaging the surface against which it is positioned”, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the distal layer of Isamu a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear as taught by Perry, in order to provide the first and second comfort articles with a non-slip outer surface that “engage[s] a surface against which it is positioned without damaging the surface against which it is positioned”, [0037].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of Jackson (2005/0271870).
Regarding claim 7, the combined references teach, the proximal layer comprises a material configured to grip the surface of the foot (Isamu, 5 comprises a material configured to grip the surface of the foot, [0009], [0010], [0024], [0030]).
The combined references fail to teach, wherein the proximal layer comprises a dry microfiber gripping material configured to grip the surface of the foot.
Jackson, an adhesive material, Abstract, teaches, wherein the proximal layer comprises a dry microfiber adhesive (“FIGS. 8A-D illustrate a first, general method for producing a hierarchically-dimensioned, microfiber-based dry adhesive material. As shown in FIG. 8A, a microfiber-embedded material 802 is chosen as the substrate.  This material includes microfibers, such as microfiber 804, closely packed together and embedded in a polymer matrix, with the microfibers preferentially oriented neither perpendicularly nor parallel to the top and bottom surfaces of the substrate, as shown in FIG. 8A.  The substrate can be produced by polymerizing a liquid polymer into which oriented microfibers have been inserted, or by chemically growing the microfibers, covering the chemically grown microfibers with a liquid polymer, and then crosslinking the polymer to produce a final microfiber-embedded substrate”, [0034], therefore, the proximal layer comprises a dry microfiber adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the proximal layer of the combined references to comprise the dry microfibers as taught by Jackson; in order to provide the proximal layer with dry microfibers to provide the benefit of “The courser, larger-dimensioned microfibers have sufficient flexibility to allow them to adjust somewhat to conform to the relatively rough surface, at microscale dimensions…However, once adjusted at the coarser dimension, the tiny submicro-fibrils at the ends of the microfibers, also flexible, can then adjust to more closely conform to the surface…[which] allows for essentially two levels of position and orientation adjustment in order to place the ends of the microfibrils in as close conformance as possible to complementary portions of a surface with which adhesion is desired”, [0031].
Absent a showing of criticality with respect to “the proximal layer comprises a dry micro fiber gripping material”, Even though the combined references do not specifically disclose does not disclose “the proximal layer comprises a dry micro fiber gripping material” as claimed, Applicant’s Specification discloses in [0036], “An example of an adhesive material for the proximal layer 200 may be or comprise kinesiology tape, available from many sources. The adhesive material 200 may be medical grade and/or hypoallergenic. Other materials with an adhesive coating, such as a bandage-type of 
material, may be similarly suitable for the comfort articles. Additionally or alternatively, other adhesive materials may be used” and in [0037] “The proximal layer 200 may comprise a dry, reusable material that is capable of securing skin to footwear without leaving residue behind. The proximal layer may comprise a microfiber adhesive made from polypropylene or keratin material”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal layer as a dry micro fiber gripping material. Such modification would be considered a mere choice of a mere choice of a preferred material for the proximal layer, in this case, a dry micro fiber gripping material, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of materials within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by providing the proximal layer as a dry micro fiber gripping material, the modification would allow for “courser, larger-dimensioned microfibers have sufficient flexibility to allow them to adjust somewhat to conform to the relatively rough surface, at microscale dimensions…However, once adjusted at the coarser dimension, the tiny submicro-fibrils at the ends of the microfibers, also flexible, can then adjust to more closely conform to the surface…[which] allows for essentially two levels of position and orientation adjustment in order to place the ends of the microfibrils in as close conformance as possible to complementary portions of a surface with which adhesion is desired”, as disclosed in Jackson [0031].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m- gripping-material-trial-bags-tb400-tb731 -tb61 4-tb631 -tb641 .pdf)[3M].
Regarding claim 10, the combined references teach, the distal layer (Isamu, 2, as combined above as taught by Perry, see Isamu [0018], [0031], [0040], [0041] and Perry [0036, [0037]).
The combined references fail to teach, wherein the distal layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1.
3M, a gripping material, see Product Description, teaches, a layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1 (TB371 is a polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1, see Typical Physical Properties chart on page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the material added to the distal layer of the combined references with a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1 as taught by 3M; in order to provide the distal layer with a material that provides a high friction surface to enhance grip and reduce slippage, see Product Description, while maintaining the ability for the distal layer to prevent moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, since “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces. These gripping products are designed to be used alone or as a two-part mated system…When used as a two-part mated system…grip strength is maximized. As firmly as 3M gripping material holds, it releases just as easily’”, Product Description. Examiner notes: Applicant’s Specification in [0042], discloses “an example of a gripping material for the distal layer 210 is "3M™ TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction.
Absent a showing of criticality with respect to “the distal layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1”, Even though the combined references do not specifically disclose does not disclose “the distal layer comprises a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1” as claimed, Applicant’s Specification discloses in [0041], “The distal layer 210 may comprise a similar or the same microfiber adhesive/gripping material to the proximal layer described above. The distal layer 210 may comprise a thin polyester mesh fabric with suitable properties for gripping a surface of the shoe without adherence, sticking and material transference that can be removed without leaving a residue behind” and in [0042], “An example of a gripping material for the distal layer 210 is "3MTM TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction. The gripping material may have a coefficient of friction between 0.98 and 1.1 depending on the properties of the surface it is contacting. Other flexible gripping materials are commercially available and suitable for use if sufficiently flexible” therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal layer to comprise a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1. Such modification would be considered a mere choice of a mere choice of a preferred material for the distal layer, in this case, to comprise a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of materials within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by providing the distal layer as comprising a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1, the modification would allow for the user to benefit of using a material with a high friction surface to enhance grip and reduce slippage, see Product Description, while maintaining the ability for the distal layer to prevent moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, since “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces. These gripping products are designed to be used alone or as a two-part mated system…When used as a two-part mated system…grip strength is maximized. As firmly as 3M gripping material holds, it releases just as easily’”, Product Description. Examiner notes: Applicant’s Specification in [0042], discloses “an example of a gripping material for the distal layer 210 is "3M™ TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction.

Regarding claim 11, the combined references teach, the distal layer (Isamu, 2, as combined above as taught by Perry, see Isamu [0018], [0031], [0040], [0041] and Perry [0036], [0037]).
The combined references fail to teach, wherein the distal layer comprises a thermoplastic polyurethane gripping polymer.
 3M, a gripping material, see Product Description, teaches, a layer comprises a thermoplastic polyurethane gripping polymer (TB371 is a polyurethane gripping polymer, see Typical Physical Properties chart on page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the material added to the distal layer of the combined references with a thermoplastic polyurethane gripping polymer as taught by 3M; in order to provide the distal layer with a material that provides a high friction surface to enhance grip and reduce slippage, see Product Description, while maintaining the ability for the distal layer to prevent moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, since “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces. These gripping products are designed to be used alone or as a two-part mated system…When used as a two-part mated system…grip strength is maximized. As firmly as 3M gripping material holds, it releases just as easily’”, Product Description. Examiner notes: Applicant’s Specification in [0042], discloses “an example of a gripping material for the distal layer 210 is "3M™ TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction.
Absent a showing of criticality with respect to “the distal layer comprises a thermoplastic polyurethane gripping polymer”, Even though the combined references do not specifically disclose does not disclose “the distal layer comprises a thermoplastic polyurethane gripping polymer” as claimed, Applicant’s Specification discloses in [0041], “The distal layer 210 may comprise a similar or the same microfiber adhesive/gripping material to the proximal layer described above. The distal layer 210 may comprise a thin polyester mesh fabric with suitable properties for gripping a surface of the shoe without adherence, sticking and material transference that can be removed without leaving a residue behind” and in [0042], “An example of a gripping material for the distal layer 210 is "3MTM TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction. The gripping material may have a coefficient of friction between 0.98 and 1.1 depending on the properties of the surface it is contacting. Other flexible gripping materials are commercially available and suitable for use if sufficiently flexible” therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal layer to comprise a thermoplastic polyurethane gripping polymer having a coefficient of friction between 0.98 and 1.1. Such modification would be considered a mere choice of a mere choice of a preferred material for the distal layer, in this case, to comprise a thermoplastic polyurethane gripping polymer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of materials within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by providing the distal layer as comprising a thermoplastic polyurethane gripping polymer, the modification would allow for the user to benefit of using a material with a high friction surface to enhance grip and reduce slippage, see Product Description, while maintaining the ability for the distal layer to prevent moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, since “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces. These gripping products are designed to be used alone or as a two-part mated system…When used as a two-part mated system…grip strength is maximized. As firmly as 3M gripping material holds, it releases just as easily’”, Product Description. Examiner notes: Applicant’s Specification in [0042], discloses “an example of a gripping material for the distal layer 210 is "3M™ TB731 gripping material," which is a thermoplastic polyurethane gripping polymer with high abrasion resistance and a high coefficient of friction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of Wϋst (2012/0232448).
Regarding claim 12, the combined references teach, the proximal layer (Isamu, 5 comprises a material, [0009], [0010], [0024], [0030]).
The combined references fail to teach, wherein the proximal layer comprises kinesiology tape.
Wϋst teaches, wherein the proximal layer comprises kinesiology tape (1 comprises kinesiology tape, “the dermal body-adhesive tape (layer 1 and 2) is a Kinesiology-tape”, [0015] and “The woven fabric of the Kinesio.RTM. tape is made of cotton. The adhesive coating layer is an acrylic coating layer which is wave shaped”, [0016], therefore, the proximal layer 1/2 comprises kinesiology tape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal layer of the combined references as kinesiology tape as taught by Wϋst; in order to provide the user the benefit of a tape that “pulls the upper layers of skin, creating more space between the dermis and lower dermis. The space created is believed to improve lymphatic flow.  Irritation of the skin receptors is decreased”, [0044].
Examiner notes: Wϋst’s 1/2 is a proximal layer, since 1/2 is a layer that attaches to the skin, [0044].
Absent a showing of criticality with respect to “the proximal layer comprises kinesiology tape”, Even though the combined references do not specifically disclose does not disclose “the proximal layer comprises kinesiology tape” as claimed, Applicant’s Specification discloses in [0036], “An example of an adhesive material for the proximal layer 200 may be or comprise kinesiology tape, available from many sources. The adhesive material 200 may be medical grade and/or hypoallergenic. Other materials with an adhesive coating, such as a bandage-type of material, may be similarly suitable for the comfort articles. Additionally or alternatively, other adhesive materials may be used” and in [0037] “The proximal layer 200 may comprise a dry, reusable material that is capable of securing skin to footwear without leaving residue behind. The proximal layer may comprise a microfiber adhesive made from polypropylene or keratin material”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal layer to comprise kinesiology tape. Such modification would be considered a mere choice of a mere choice of a preferred material for the proximal layer, in this case, to comprise kinesiology tape, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of materials within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by providing the proximal layer as comprising kinesiology tape, the modification would allow for the user to benefit of using a tape that “pulls the upper layers of skin, creating more space between the dermis and lower dermis. The space created is believed to improve lymphatic flow. Irritation of the skin receptors is decreased”, as disclosed in Wϋst [0044].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of Klatt et al. (2010/0218400)[Klatt].
Regarding claim 15, the combined references teach, the proximal layer (Isamu, 5, [0009], [0010], [0024], [0030]) and the distal layer (Isamu, 2, as combined above as taught by Perry, see Isamu [0018], [0031], [0040], [0041] and Perry [0036, [0037]).
The combined references fail to teach, further comprising an odor control additive or perfume disposed on one or more of the proximal layer or the distal layer.
Klatt, a shoe protector removably affixed to a footwear article, Abstract teaches, further comprising an odor control additive or perfume disposed on one or more of the proximal layer or the distal layer (“The outer side, which is subject to the environment, may be…infused with a fragrance”, [0005], therefore, a perfume is disposed on the distal layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the distal layer of the combined references perfume as taught by Klatt; in order to provides the user the benefit of having shoes that “can have a smell compatible with a wearers perfume”, [0018].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of Hohmann (2010/0233247).
Regarding claim 16, the combined references teach, the proximal layer (Isamu, 5, [0009], [0010], [0024], [0030]).
The combined references fail to teach, wherein the proximal layer comprises a topical pain reliever. 
Hohmann teaches, wherein the proximal layer comprises a topical pain reliever (“dressing materials which comprise a support material…and have at least one further active substance which is selected from the group consisting of:…diclofenac. Diclofenac is a well-known medicament with the chemical name sodium [2-(2,6-dichloroanilino)phenyl]acetate”, [0006], “In a further preferred embodiment of the dressing material of the invention, this includes an adhesive for attaching the dressing material to the skin. The compositions which can be used as "adhesive" in the context of the present invention are those which mediate a reversible connection between the skin and the dressing material”, [0017], “the active substances are preferably introduced directly into a suitable adhesive before the latter is applied to the support material”, [0019], and “The first support material (201) is in this case to be brought into contact with the skin surface (203)”, [0027], figure 2, therefore, 201 (which is the proximal layer which attaches to the skin) includes an active substance in the adhesive, in which the active substance is a topical pain reliever).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the proximal layer of the combined references topical pain reliever as taught by Hohmann; in order to provide the user the ability for “forefoot and metatarsal pain (longitudinal and transverse arch)…can…be treated effectively and without side effects or secondary damage”, [0013].

Regarding claim 17, the combined references teach, wherein the topical pain reliever comprises one or more of camphor, menthol, methyl salicylate, capsaicin, or lidocaine, diclofenac, other non-steroidal anti-inflammatories (NSAID's), or anti-inflammatory steroidal drugs, or a combination of any of these ingredients (as combined above as taught by Hohmann, the topical pain reliever comprises diclofenac, “at least one further active substance which is selected from the group consisting of:…diclofenac. Diclofenac is a well-known medicament with the chemical name sodium [2-(2,6-dichloroanilino)phenyl]acetate”, [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of Perry et al. (2017/0119105)[Perry] in view of O’Neill (2016/0198800).
Regarding claim 18, the combined references teach, the distal layer (Isamu, 2, as combined above as taught by Perry, see Isamu [0018], [0031], [0040], [0041] and Perry [0036, [0037]).
The combined references fail to teach, wherein the distal layer is provided in a color intended to match the skin tone of the user, or in another color or a print or pattern.
O’Neill, comfort articles with an adhesive layer and frictional layer, see Abstract, [0010], teaches, wherein the distal layer is provided in a color intended to match the skin tone of the user, or in another color or a print or pattern (“The pad of the present invention is preferably skin tone in color, in a color commonly seen in hosiery, such as, white, tan, black and navy or any color that would decrease noticeability of the pad of the present invention”, [0035], therefore, the distal layer is provided in a color intended to match the skin tone of the user, or in another color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distal layer of the combined references in a color intended to match the skin tone of the user, or in another color as taught by O’Neill; in order to provide the user with a comfort article that “would decrease noticeability of the pad”, [0035], since the distal layer “is preferably skin tone in color, in a color commonly seen in hosiery, such as, white, tan, black and navy or any color”, [0035].
Claim 22, are rejected under 35 U.S.C. 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Perry et al. (2017/0119105)[Perry].
Regarding claim 22, Isamu teaches, a kit comprising: Page 4 of 11SGR/22739446.1DOCKET NO.: 065849.0001US1PATENTApplication No.: 16/444,069Office Action Dated: March 10, 2020a plurality of comfort articles each of which is configured in one or more of shape or size for a portion of a foot of a wearer (“a limb protection sheet to be attached to the…sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, [0009], “one or more protection sheets having a shape corresponding to each part of the…sole of the foot are selectively affixed to… the sole of the foot. May be used…By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, [0017], therefore, a kit comprises a plurality of comfort articles each of which is configured in a shape and size for portion of a foot of a wearer, since “one or more protection sheets having a shape corresponding to each part of…the sole of the foot”, Examiner notes: “Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], in which figure 3 depicts protection sheets corresponding to each part of the palm, in which figure 3 shows that each protection sheet is configured in one or more of shape or size for a portion of a hand of a wearer, see [0034]); wherein each of the comfort articles comprises: a first layer having an adhesive surface configured for adhesive contact with a surface of the foot; and a second layer disposed opposite the first layer (“a limb protection sheet to be attached to the palm or sole of a foot for use, comprising a sheet body having the entire shape of the palm or sole of the foot or a part thereof. The present invention also relates to a limb protection sheet characterized in that an adhesive is provided on one…surface of the sheet body”, [0009], “By sticking the protective sheet thus constructed on… the sole of the foot, the presence of the sheet body can protect…the sole of the foot. In addition, since the sheet body is attached to the…sole of the foot with an adhesive material, the protective sheet does not shift, and a suitable fit and grip can be obtained”, [0010], “The adhesive 5 is provided on almost the entire surface of the sheet body 2 on the side to be attached to the palm”, [0024], “the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip. Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], the sheet body 2 is formed of a vinyl chloride sheet”, [0031], therefore, each of the comfort articles comprises: a first layer having an 5 configured for adhesive contact with a surface of the foot; and a second layer disposed opposite the first layer); wherein the second layer is configured for contact with a surface of footwear worn on the foot, and wherein the second layer comprises a friction surface configured to minimize moving between the second layer and the surface of the footwear (“the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip”, [0030], “As described above, the protective sheet of the present invention can be used alone by attaching it to limbs, but further protection and grip can be obtained by attaching footwear from above”, [0018], “if the shape of the protective sheet is made to correspond to…the sole of the foot, and one or more sheets are selectively affixed only to the parts requiring protection and grip, it is true only the parts that require protection and grip can be suitably protected”, [0040], “if the protective sheet of the present invention is attached to…footwear are worn from above, further grip force and protection can be obtained”, [0041], “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], therefore, the distal layer is configured for contact with a surface of footwear worn on the foot, and the distal layer comprises a friction surface configured to minimize moving between the distal layer and the surface of the footwear, Examiner notes: the disclosure of “footwear are worn from above” in [0041], appears to mean “footwear are worn from below”, since the first and second comfort articles are adhered to the sole of the foot), wherein the first layer abuts the second layer and such that the first layer is interposed between the surface of the foot and the second layer when in use (“a limb protection sheet to be attached to the palm or sole of a foot for use, comprising a sheet body having the entire shape of the palm or sole of the foot or a part thereof. The present invention also relates to a limb protection sheet characterized in that an adhesive is provided on one…surface of the sheet body”, [0009], “By sticking the protective sheet thus constructed on… the sole of the foot, the presence of the sheet body can protect…the sole of the foot. In addition, since the sheet body is attached to the…sole of the foot with an adhesive material, the protective sheet does not shift, and a suitable fit and grip can be obtained”, [0010], “The adhesive 5 is provided on almost the entire surface of the sheet body 2 on the side to be attached to the palm”, [0024], “the present invention is not limited to the protective sheet for palms, but may be used to protect the sole of the foot when walking barefoot or to adhere to the sole of the foot…It may be configured as a protective sheet for the sole of the foot used as an anti-slip. Although only the left hand protection sheet for golf is illustrated in the attached drawings, the protection sheet for the right hand, both hands, and even the sole of the foot can be easily manufactured by the same method”, [0030], the sheet body 2 is formed of a vinyl chloride sheet”, [0031], therefore, the first layer 5 (adhesive) abuts the second layer 2 and such that the first layer 5 is interposed between the surface of the foot and the second layer 2 when in use, here, since 5 is provided on almost the entire surface of the sheet body 2 (side to be attached to the sole of the users foot), in use the first layer 5 (the adhesive) is interposed between the surface of the foot and the second layer 2).
While Isamu discloses “grip force and protection can be obtained”, [0041] and  “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, [0031], Isamu fails to teach, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear.
Perry, a kit for footwear, Abstract, teaches, wherein the second layer is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and wherein the second layer comprises a non-adhesive, friction surface configured to minimize moving between the second layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear (“Each non-slip element 40 may have a base surface that is coated with an adhesive material (e.g., a pressure-sensitive adhesive, etc.) that will enable the non-slip element 40 to be secured to the outer surface 22 of the decorative film 20 or to a protective layer 28 on the outer surface 22 of the decorative film 20”, [0036], “An outer surface of each non-slip element 40 may be configured to enable it to generate friction that will enable the outer surface of the non-slip element 40 to engage a surface against which it is positioned without damaging the surface against which it is positioned. In some embodiments, the outer surface of each non-slip element 40 may be textured. In a specific embodiment, each non-slip element 40 may comprise so-called “grip tape” with a small grit size or a non-abrasive anti-slip tape”, [0037], therefore, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, and 40 comprises a non-adhesive, friction surface configured to minimize moving between 40 and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear when the foot is removed from the footwear, note: since the outer surface of 40 engages “a surface against which it is positioned without damaging the surface against which it is positioned”, 40 is configured for non-adhesive, removable contact with a surface of footwear worn on the foot, as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the distal layer of Isamu a non-adhesive, friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear and without transferring residue to the footwear as taught by Perry, in order to provide the first and second comfort articles with a non-slip outer surface that “engage[s] a surface against which it is positioned without damaging the surface against which it is positioned”, [0037].

Response to Arguments
Applicant’s arguments, filed October 24, 2022, with respect to the rejection(s) of claims 1-2, 7, 10-12, 14-18 and 21-22  under 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied.
Applicant fails to form a specific argument against the applicability of the Isamu, Kleinsasser, Perry, Jackson, 3M, Wüst, Klatt, Hohmann and O’Neill references in the extant prior art rejection, and the references are relied on in the instant prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732